Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 11/3/20.
The IDS, filed 11/6/20, has been considered.
Claims 1-4, 6-11, and 13-20 remain pending.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations.
Applicant’s arguments, see pages 7-8, filed 11/3/20, with respect to 1-4, 6-11, and 13-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. After further consideration, the amended claims are allowable over the prior art cited for reasons as substantially indicated by Applicant (pages 7-8, 11/3/20).
Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138